Herbert R. Brown, J.,
dissenting. I respectfully dissent from the plurality’s decision to overrule the law as stated in Embers Supper Club, Inc. v. Scripps-Howard Broadcasting Co. (1984), 9 Ohio St. 3d 22, 9 OBR 115, 457 N.E. 2d 1164, and to replace it with a new rule requiring a defamed private figure to prove negligence on the part of the publisher by clear and convincing evidence, rather than by a preponderance of the evidence. I cannot agree with this unique proposition, which reaches well beyond the requirements of the First Amendment and provides additional protection to a publisher of defamatory falsehood, at the expense of an individual whose reputation has suffered perhaps irreparable injury.5
I
The United States Supreme Court has said that, under the First Amendment, a publisher of defamatory falsehood may not be held liable to a private figure unless the publisher was at fault. Gertz v. Robert Welch, Inc. (1974), 418 U.S. 323, 347; Philadelphia Newspapers, Inc. v. Hepps (1986), 475 U.S. ____, 89 L. Ed. 2d 783, 794.
In Gertz, the court applied a delicate balancing test, weighing the important public interest in a free and uninhibited press against the “equally compelling need for judicial redress of libelous utterances.” Time, Inc. v. Firestone (1975), 424 U.S. 448, 456. As to the weight to be assigned to the interest in a free press, the Gertz court emphasized, “there is no constitutional value in false statements of fact.” 418 U.S. at 340. Neither an intentional lie nor a negligent factual' misrepresentation makes the slightest contribution to the marketplace of ideas. Nonetheless, as the Gertz court explained, some erroneous statements of fact are inevitable in free debate; therefore, in order to prevent intolerable self-censorship, “[t]he First Amendment requires that we protect some falsehood in order to protect speech that matters.” (Emphasis added.) Id. at 341.
To determine the minimum amount of falsehood which must be protected, the court looked to the weight to be given to an individual’s interest in seeking judicial redress for the injury inflicted upon him or her by defamation. Emphasizing the fundamental nature of such interest, the court stated:
“[T]he individual’s right to the protection of his own good name ‘reflects no more than our basic concept of the essential dignity and worth of every human being — a concept at the root of any decent system of ordered liberty. The protection of private personality, *185like the protection of life itself, is left primarily to the individual States under the Ninth and Tenth Amendments. But this does not mean that the right is entitled to any less recognition by this court as a basis of our constitutional system.’ ” Id. at 341. (Quoting Rosenblatt v. Baer [1966], 383 U.S. 75, 92 [Stewart, J., concurring].)6
The Gertz court distinguished between private figures, on the one hand, and public figures or public officials, on the other. The difference deserves emphasis. As the court explained:
“[W]e have no difficulty in distinguishing among defamation plaintiffs. The first remedy of any victim of defamation is self-help — using available opportunities to contradict the lie or correct the error and thereby to minimize its adverse impact on reputation. Public officials and public figures usually enjoy significantly greater access to the channels of effective communication and hence have a more realistic opportunity to counteract false statements than private individuals normally enjoy. Private individuals are therefore more vulnerable to injury, and the state interest in protecting them is correspondingly greater.
“More important than the likelihood that private individuals will lack effective opportunities for rebuttal, there is a compelling normative consideration underlying the distinction between public and private defamation plaintiffs. An individual who decides to seek governmental office must accept certain necessary consequences of that involvement in public affairs. He runs the risk of closer public scrutiny than might otherwise be the case. And society’s interest in the officers of government is not strictly limited to the formal discharge of official duties. As the Court pointed out in Garrison v. Louisiana, 379 U.S., at 77, the public’s interest extends to ‘anything which might touch on an official’s fitness for office .... New personal attributes are more germane to fitness for office than dishonesty, malfeasance, or improper motivation, even though these characteristics may also affect the official’s private character.’
“Those classed as public figures stand in a similar position. Hypothetically, it may be possible for someone to become a public figure through no purposeful action of his own, but the instances of truly involuntary public figures must be exceedingly rare. For the most part those who attain this status have assumed roles of especial prominence in the affairs of society. Some occupy positions of such persuasive power and influence that they are deemed public figures for all purposes. More commonly, those classed as public figures have thrust themselves to the forefront of particular public controversies in order to influence the resolution of the issues *186involved. In either event, they invite attention and comment.
“Even if the foregoing generalities do not obtain in every instance, the communications media are entitled to act on the assumption that public officials and public figures have voluntarily exposed themselves to increased risk of injury from defamatory falsehood concerning them. No such assumption is justified with respect to a private individual. He has not accepted public office or assumed an ‘influential role in ordering society.’ Curtis Publishing Co. v. Butts, 388 U.S., at 164 (Warren, C.J., concurring in result). He has relinquished no part of his interest in the protection of his own good name, and consequently he has a more compelling call on the courts for redress of injury inflicted by defamatory falsehood. Thus, private individuals are not only more vulnerable to injury than public officials and public figures; they are also more deserving of recovery.” (Emphasis added.) 418 U.S. at 344-345.7
The Gertz court thus held that where a private figure has been defamed, the First Amendment protects the publisher of the defamatory falsehood only to the extent that its liability must be based on fault, rather than on strict liability. In so holding, the court made a sharp break from New York Times Co. v. Sullivan (1964), 376 U.S. 254, and Curtis Publishing Co. v. Butts (1967), 388 U.S. 130, which hold that the First Amendment requires public figures and public officials to prove actual malice on the part of the publisher, and to do so by clear and convincing evidence.
Taking their cue from Gertz, a vast majority of states, including Ohio, have adopted a simple negligence standard in private figure defamation cases.8 *187The Restatement of Torts 2d has adopted this position as well.9 The states that have adopted a negligence standard have generally concluded, as in Gertz, that such standard strikes the proper balance between the protection of a.private figure’s reputation and the need for free speech and a free press. See, e.g., Gazette, Inc. v. Harris (1985), 229 Ya. 1, 15, 325 S.E. 2d 713, 725 (“a negligence test strikes a proper balance between the rights of the news media and the rights of private individuals”); Martin v. Griffin Television, Inc. (Okla. 1976), 549 P. 2d 85, 92 (actual malice standard does not adequately accommodate the private figure’s interest in protecting his reputation); Foster v. Laredo Newspapers, Inc. (Tex. 1976), 541 S.W. 2d 809, 819-820 (negligence standard achieves a fair balance between competing interests). As the Supreme Court of Florida recently held: “We are committed to robust and open debate, but find that the first amendment adequately provides the necessary protection. * * * We find that reasonable care is not too much to expect and that it encourages responsible reporting while allowing breathing room for mistakes to occur.” (Emphasis added.) Miami Herald Publishing Co. v. Ane (Fla. 1984), 458 So. 2d 239, 242.
II
Although a few state courts have opted for a standard greater than simple negligence for private figure cases involving issues of public concern,10 nowhere except in today’s plurality *188opinion has a court required a defamed private figure to prove negligence by anything more than an ordinary preponderance of the evidence.11 The plurality does not even limit its decision to cases involving matters of public concern; instead, it blindly holds that private figures must bear the burden of clear and convincing proof in all cases, no matter how private the nature of the defamatory statement’s subject matter.
The plurality justifies its exercise in rewriting the law by a claim that the law has changed “[subsequent to the Embers decision.” The claim has no merit. Philadelphia Newspapers, Inc. v. Hepps, supra, the principal authority cited by the plurality, reaffirms the Gertz distinction between public and private figures and contains nothing to justify the imposition of a burden of clear and convincing proof upon a private-figure plaintiff. Neither Hepps nor any other case cited by the plurality will relieve the plurality from taking responsibility for abandoning the well-settled standard of proof in private-figure defamation cases.
The ordinary preponderance standard so naturally follows from an adoption of negligence as the basis for liability that only rarely has a court even thought of mentioning the applicable burden of proof.12 Apparently, most courts regard the application of a preponderance of the evidence standard as obvious.13 As Comment? to Section 580B of the Restatement of the Law 2d, Torts (1977) 229, provides:
«* * * There has been no indication that proof of fault in the ordinary defamation case must meet the unusual standard of ‘clear and convincing proof’ that the Supreme Court has held to be required in showing knowledge or reckless disregard as to falsity in an action by a public official or a public figure. * * * It seems doubtful that this requirement will be imposed in the application of the rule set forth in this Section.”
The First Amendment does not saddle a defamed private figure with the burden of clear and convincing proof. As Justice Brennan indicated in his dissenting opinion in Gertz, supra, “* * * in contrast to proof by clear and convincing evidence required under the New York Times test, the burden of *189proof for reasonable care will doubtless be the preponderance of the evidence. ” (Emphasis added.) Id. at 366.
Surely the reasons why no other courts have embraced the rule adopted in today’s plurality opinion are the same as .those leading the vast majority of courts to adopt negligence as the basis for liability in private figure cases: (1) The value of defamatory falsehood in the marketplace of ideas is zero; (2) an individual’s interest in his or her reputation is great; and (3) a private figure neither has the resources necessary to rebut the false allegations nor can be said to have “assumed the risk” of them. On the other hand, where the acts or character of a public official or public figure are involved, the scrutiny of the press (so long as it is not motivated by actual malice) serves the public weal to a degree that can hardly be overvalued.
Even with a private figure, some falsehood must be protected in order to avoid a “chilling effect” on speech that matters. However, requiring a private figure to prove negligence by a preponderance of the evidence is the best rule because it offers equal protection to the publisher and to the good name of the private figure. Where a false publication defames a private figure, any increase in either the required degree of culpability of the publisher, or the burden of proving such culpability, is an unnecessary protection of that falsity. Worse, such needless protection comes at the expense of perhaps an individual’s most basic asset — his or her own good name.
The plurality has lost sight of the notion that freedom of the press has as its raison d’etre the public weal, not a grant of immunity to negligent publishers. We deal here not with John Peter Zenger against the Governor and the state of New York, or a publisher matched against king or dictator. Rather, the dispute is between a major, powerful, daily newspaper and an individual who bets on horse races. The story which was published would have lost none of its value if the plaintiff had not been identified. In such a confrontation I am not persuaded that the press should be accorded any greater protection than a doctor, a lawyer, the driver of a motor vehicle or anyone else whom society holds accountable for the consequences of negligent behavior.
Having said as much, I concede that the proof of defamation in this case is slim. But that is not the basis upon which the plurality reaches its decision.
Because I believe Embers strikes the delicate balance between freedom of the press and the rights of a private figure at precisely the right point, I must respectfully dissent from the plurality’s decision to overrule it. The jury, upon a proper charge, found a defamation and made an award of damage. On appeal, the judgment of the trial court was affirmed. I would not distort the law of defamation in order to reverse the judgments below.
Sweeney and Holmes, JJ., concur in the foregoing dissenting opinion.

 The plurality overlooks the basis for the law of defamation, to wit: the premise that the truth rarely, if ever, catches up with a lie. See Gertz v. Robert Welch, Inc. (1974), 418 U.S. 323, 344, at fn. 9.


 Observation of the importance of having a good name has not been limited to the courts. See, e.g., the Book of Proverbs 22:1, which states: “A good name is rather to be chosen than great riches.” See, also, Shakespeare, Othello, Act III, Scene iii, lines 158-164:
“Good name in man and woman, dear by lord,
“Is the immediate jewel of their souls:
“Who steals my purse steals trash; ’tis something, nothing,
“ ’Twas mine, ’tis his, and has been slave to thousands;
“But he that filches from me my good name
“Robs me of that which not enriches him,
“And makes me poor indeed.”
(Quoted in Smolla, Law of Defamation [1986], Section 1.01, at 1-2.)


 Similar reasoning was adopted by this court in Scott v. News-Herald (1986), 25 Ohio St. 3d 243, 246, 25 OBR 302, 304, 496 N.E. 2d 699, 702.


 The following cases apparently adopt the simple negligence standard for their respective jurisdictions: Mead Corp. v. Hicks (Ala. 1983), 448 So. 2d 308; Peagler v. Phoenix Newspapers, Inc. (1977), 114 Ariz. 309, 560 P. 2d 1216; Dodrill v. Arkansas Democrat Co. (1979), 265 Ark. 628, 590 S.W. 2d 840, certiorari denied (1980), 444 U.S. 1076; Corbett v. Register Publishing Co. (Super. Ct. 1975), 33 Conn. Supp. 4, 356 A. 2d 472; Re v. Gannett Co. (Del. Super. Ct. 1984), 480 A. 2d 662, affirmed (Del. 1985), 496 A. 2d 553; Miami Herald Publishing Co. v. Ane (Fla. 1984), 458 So. 2d 239; Triangle Publications, Inc. v. Chumley (1984), 253 Ga. 179, 317 S.E. 2d 534; Cahill v. Hawaiian Paradise Park Corp. (1975), 56 Hawaii 522, 543 P. 2d 1356; Troman v. Wood (1975), 62 Ill. 2d 184, 340 N.E. 2d 292; Gobin v. Globe Publishing Co. (1975), 216 Kan. 223, 531 P. 2d 76; McCall v. Courier-Journal & Louisville Times Co. (Ky. 1981), 623 S.W. 2d 882, certiorari denied (1982), 456 U.S. 975; Wilson v. Capital City Press (La. App. 1975) , 315 So. 2d 393, certiorari denied specifically approving decision (1975), 320 So. 2d 203; Jacron Sales Co. v. Sindorf (1976), 276 Md. 580, 350 A. 2d 688; Stone v. Essex County Newspapers, Inc. (1975), 367 Mass. 849, 330 N.E. 2d 161; Brewer v. Memphis Publishing Co. (C.A. 5, 1980), 626 F. 2d 1238, certiorari denied (1981), 452 U.S. 962 (applying Mississippi law); Hyde v. Columbia (Mo. App. 1982), 637 S.W. 2d 251, certiorari denied (1983), 459 U.S. 1226; Madison v. Yunker (1978), 180 Mont. 54, 589 P. 2d 126; McCusker v. Valley News (1981), 121 N.H. 258, 428 A. 2d 493, certiorari denied (1981), 454 U.S. 1017; Marchiondo v. Brown (1982), 98 N.M. 394, 649 P. 2d 462; Walters v. Sanford Herald, Inc. (1976), 31 N.C. App. 233, 228 S.E. 2d 766; Martin v. Griffin Television, Inc. (Okla. 1976) , 549 P. 2d 85; Bank of Oregon v. Independent News, Inc. (1983), 65 Ore. App. 29, 670 P. 2d 616, affirmed (1985), 298 Ore. 434, 693 P. 2d 35, certiorari denied (1985), *187474 U.S. 826; Mathis v. Philadelphia Newspapers, Inc. (E.D. Pa. 1978), 455 F. Supp. 406 (applying Pennsylvania law); DeCarvalho v. daSilva (R.I. 1980), 414 A. 2d 806; Jones v. Sun Publishing Co. (1982), 278 S.C. 12, 292 S.E. 2d 23, certi-orari denied (1982), 459 U.S. 944; Memphis Publishing Co. v. Nichols (Tenn. 1978), 569 S.W. 2d 412; Foster v. Laredo Newspapers, Inc. (Tex. 1976), 451 S.W. 2d 809, certiorari denied (1977), 429 U.S. 1123; Seegmiller v. KSL, Inc. (Utah 1981), 626 P. 2d 968; Colombo v. Times-Argus Assn., Inc. (1977), 135 Vt. 454, 380 A. 2d 80; Gazette, Inc. v. Harris (1985), 229 Va. 1, 325 S.E. 2d 713; Taskett v. KING Broadcasting Co. (1976), 86 Wash. 2d 439, 546 P. 2d 81; Crump v. Beckley Newspapers, Inc. (W. Va. 1983), 320 S.E. 2d 70; Denny v. Mertz (1982), 106 Wis. 2d 636, 318 N.W. 2d 141, certiorari denied (1982), 459 U.S. 883; Adams v. Frontier Broadcasting Co. (Wyo. 1976), 555 P. 2d 556; Phillips v. Evening Star Newspaper Co. (D.C. 1980), 424 A. 2d 78, certiorari denied (1981), 451 U.S. 989.


 Section 580B of the Restatement of the Law 2d, Torts (1977) 221, provides:
“One who publishes a false and defamatory communication concerning a private person, or concerning a public official or public figure in relation to a purely private matter not affecting his conduct, fitness or role in his public capacity, is subject to liability, if, but only if, he
“(a) knows that the statement is false and that it defames the other,
“(b) acts in reckless disregard of these matters, or
“(c) acts negligently in failing to ascertain them. ” (Emphasis added.)


 Alaska, Colorado, Indiana and Michigan apparently require a showing of actual malice by clear and convincing evidence where the subject matter is of public concern, regardless of the status of the defamed plaintiff. See Gay v. Williams (D. Alaska 1979), 486 F. Supp. 12 (applying Alaska law) (but, see, Green v. Northern Publishing Co. [Alaska 1982], 655 P. 2d 736, certiorari denied [1983], 463 U.S. 1208); Diversified Mgmt., Inc. v. Denver Post, Inc. (Colo. 1982), 653 P. 2d 1103, 1106; Aafco Heating & Air Conditioning Co. v. Northwest Publications, Inc. (1974), 162 Ind. App. 671, 679, 321 N.E. 2d 580, 585-586, certiorari denied (1976), 424 U.S. 913; Dienes v. Associated Newspapers, Inc. *188(1984), 137 Mich. App. 272, 358 N.W. 2d 562. New York has opted for a hybrid “gross irresponsibility” standard for private figures where the defamatory matter is “arguably within the sphere of legitimate public concern.” Chapadeau v. Utica Observer-Dispatch, Inc. (1975), 38 N.Y. 2d 196, 199, 379 N.Y. Supp. 2d 61, 64, 341 N.E. 2d 569, 571.


 In Chapadeau, supra, the New York Court of Appeals held that a preponderance-of-the-evidence standard applies to its “gross irresponsibility” test.


 Other than Embers, supra, which the plurality today discards, research has uncovered only Virginia law as explicitly indicating that a private-figure plaintiff must prove negligence by a preponderance of the evidence. See Gazette, Inc. v. Harris, supra, at 725.


 See, e.g., Taskett v. KING Broadcasting Co., supra, at 445, 546 P. 2d at 85 (private figure must make “a showing” of negligence); Foster v. Laredo Newspapers, Inc., supra, at 819 (a private individual may recover upon “a showing” that the publisher knew or should have known that the statement was false). See, also, Sack, Libel, Slander, and Related Problems (1980), at 252, wherein the author states that “[t]he negligence test may broadly be restated as permitting recovery on a showing that in publishing a defamatory falsehood the defendant knew, or in the exercise of reasonable care should have known, that the statement was false or would create a false impression in some material respect.” (Emphasis added.)